Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered December 7, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to an aggregate term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). There is no basis for disturbing the jury’s determinations concerning credibility. The only reasonable inference that could be drawn from the credible evidence was that defendant sold drugs to the apprehended buyer.
Defendant’s challenge to the People’s cross-examination of defendant concerning the truthfulness of the police testimony is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the brief and limited cross-examination at issue was permissible, given the direct contradiction between defendant’s testimony and that of the police (see People v Overlee, 236 AD2d 133, 136-140). Concur — Andrias, J.P., Saxe, Buckley, Rosenberger and Marlow, JJ.